November 9, 1936. The opinion of the Court was delivered by
After a careful examination of the record in this case, and consideration of the single issue presented, the Court is satisfied with the well-considered order of his Honor, G. Duncan Bellinger, Circuit Judge, which will be reported.
The judgment of the Court is that the exceptions be dismissed, and that the judgment of the Circuit Court be, and hereby is, affirmed.
MR. CHIEF JUSTICE STABLER, MESSRS. JUSTICES BONHAM and BAKER and MR. ACTING ASSOCIATE JUSTICE A.L. GASTON concur.